Citation Nr: 0324341	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  97-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected Hodgkin's disease.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 RO decision, which granted service 
connection and a noncompensable rating for Hodgkin's disease.  

In January 1999 and December 2000, the Board remanded the 
case to the RO for additional development.  



REMAND

In a December 2002 letter, the Board informed the veteran 
that it was undertaking additional development on the issue 
of a higher rating for the service-connected Hodgkin's 
disease, rather than remanding the case to the RO.  Such 
development was being undertaken pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

As part of its development of the case, the Board arranged 
for the veteran to undergo a VA examination, which was 
conducted in December 2002.  

Also in its letter of December 2002, the Board requested the 
veteran to provide additional information concerning the 
treatment of his Hodgkin's disease from 1998.  The veteran 
did not respond with any treatment information.  

In an April 2003 letter, the Board informed the veteran of 
the new evidence received in connection with his appeal, 
specifically the December 2002 VA examination report.  A copy 
of the report was sent to the veteran for his review and 
response, pursuant to 38 C.F.R. § 20.903(b).  The veteran did 
not reply.  

In May 2003, the U.S. Court of Appeals for the Federal 
Circuit, in D.A.V. et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003), invalidated 38 C.F.R. §19.9(a)(2) and (a)(2)(ii), 
which are provisions promulgated by the VA authorizing the 
Board to, among other things, correct a procedural defect or 
undertake additional development in a case, without having to 
remand the case to the RO for completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).  

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

In a June 2003 letter, the Board informed the veteran of this 
change in the law.  The Board also notified the veteran that 
he may waive his right to initial RO consideration of the new 
evidence obtained by the Board (i.e., the December 2002 VA 
examination report), and request that the Board proceed with 
adjudication of his appeal.  The veteran was given 60 days in 
which to respond.  

In a statement received by the Board in July 2003, the 
veteran responded that he was seeing an oncologist and 
undergoing examinations and tests, which might present new 
"possibilities."  

He requested that his claims file be held for 60 days in 
order that his examinations and tests might be completed.  He 
requested that, if the examinations and tests were not 
completed by that time, the Board remand his case back to the 
RO.  

Thus, in consideration of the change in law and the veteran's 
request, the RO shall initially consider the evidence 
obtained by the Board when it undertook additional 
development of the case, specifically the December 2002 VA 
examination report.  

Moreover, the RO should also obtain any recent treatment 
records of the veteran, as referred to in his statement 
received in July 2003.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law during the pendency of the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claim (i.e., what information or evidence is required to 
grant his claim) and to assist him to obtain evidence for his 
claim.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of a higher rating for the service-
connected Hodgkin's disease.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health care 
providers (VA or non-VA) where he has 
recently been treated for Hodgkin's 
disease.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of the related medical 
records that are not already on file.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim of a higher rating for 
the service-connected Hodgkin's disease.  
If the decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the regional office 
(RO).  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



